120 Ga. App. 599 (1969)
171 S.E.2d 659
TRAVELERS INSURANCE COMPANY et al.
v.
MIMBS.
44815.
Court of Appeals of Georgia.
Argued October 8, 1969.
Decided November 5, 1969.
Greene, Buckley, DeRieux & Jones, Thomas B. Branch, III, Hugh Robinson, Jr., for appellants.
Moffett & Davis, F. Glenn Moffett, Jr., for appellee.
PANNELL, Judge.
Where an employee, during her lunch hour, goes to a lounge on the premises provided by the employer where lunches can be eaten but to which employees are not required to go, they being free to have their lunch where they please, and the employee is not paid during the hour taken for lunch, and the employee, after eating lunch, washes her hands in restroom facilities adjacent to the lounge, returns smoke a cigarette, and the chair slipped out from under her, resulting in the alleged injury, the Board of Workmen's Compensation was authorized to find that the accidental injury to the employee did not occur during the course of her employment. Ocean Accident &c. Corp. v. Farr, 180 Ga. 266 (178 S.E. 728); Austin v. General Accident &c. Corp., *600 56 Ga. App. 481 (193 S.E. 86). While it may be true that where an employee under the same circumstances has finished lunch and is returning to the place of employment for work and is injured while so returning, the employee may be entitled to compensation (Employers &c. Assur. Corp. v. Woodward, 53 Ga. App. 778 (187 S.E. 142); Indemnity Ins. Co. v. Westmoreland, 93 Ga. App. 888, 891 (93 SE2d 193); Chandler v. General Accident &c. Assur. Corp., 101 Ga. App. 597 (114 SE2d 438)), the evidence here does not demand a finding that the employee here was returning to her place of work or that the injury arose out of and in the course of her employment, even though the lounge restrooms were used for the purpose of keeping employees neat and tidy as an element of their employment. Accordingly, the judge of the superior court on appeal erred in reversing the award and remanding the case to the Board of Workmen's Compensation.
Judgment reversed. Hall, P. J., and Quillian, J., concur.